White, J.
The employer appeals from an award of workmen’s compensation to an allegedly injured employee. The only findings made by the full board are:
“That prior to the filing of plaintiff’s application a good faith effort was made by said parties to adjust said claim, which effort resulted in disagreement between the parties.
“The full Industrial Board of Indiana, by a majority of its members, now finds for the plaintiff and against the defendant on plaintiff’s Form 9 application for the adjustment of claim for compensation, filed on the 3rd day of April, 1970.
“That on the 9th. day of November, 1968, plaintiff, while in the employ of the defendant at an average weekly wage of $55.00, sustained personal injury by reason of an accident arising out of and in the course of her employment by defendant herein, of which said accidental injury defendant had knowledge but did not furnish the necessary medical attention and supplies; that plaintiff’s said accidental injury was to her back;
“That as a result of said accidental injury plaintiff sustained no temporary total disability.
“It is further found that plaintiff’s condition as a result of said accidental injury has reached a permanent and quiescent state and plaintiff now has a fifteen per cent (15%) permanent partial impairment to the woman as a whole;
We have repeatedly held similar findings to be insufficient for want of specificity. Transport Motor Express, Inc. v. Smith (1972), 279 N.E.2d 262, 289 N.E.2d 737, 29 Ind. Dec. 417, 34 Ind. Dec. 42; Johnson v. Thomas & Skinner, Inc. (1972), 152 Ind. App. 136, 282 N.E.2d 346, 30 Ind. Dec. 640; Page v. Board of Commissioners of the County of Clay (1972), 152 Ind. App. 359, 283 N.E.2d 571, 31 Ind. Dec. 310; Bohn *480Aluminum & Brass Co., Plant #9 v. Kinney (1973), 155 Ind. App. 164, 291 N.E.2d 705, 35 Ind. Dec. 11; Estey Piano Corp. v. Steffen (1973), 156 Ind. App. 182, 295 N.E.2d 855, 36 Ind. Dec. 351; Rivera v. Simmons Co. (1973), 157 Ind. App. 10, 298 N.E.2d 477, 37 Ind. Dec. 411.
We reverse the award and remand the case for further proceedings consistent with the views expressed in those opinions.
Reversed and remanded.
Buchanan, P.J., and Sullivan, J., concur.
Note. — Reported at 300 N.E.2d 669.